F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUN 24 2002
                                   TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                             Clerk

 BARBARA SUZANNE TYSON,

               Plaintiff - Appellant,                   No. 02-1101
          v.                                       (D.C. No. 01-Z-2517)
 YOUTH VENTURES, L.L.C.,                               (D. Colorado)
 REBECCA CRYDERMAN, MARIE
 FRANCE KORNEGAY, SARAH
 OWENS, VICKIE EDWARDS,
 CONSUELA WILLIAMS,
 KATHLEEN VILLALOVOS,
 BEVERLEY LOPEZ, ADRIENNE
 PALAZZOLA, SUSAN FORT,
 BONNIE McQUARTERS, and EL
 PASO COUNTY DEPARTMENT OF
 HUMAN SERVICES,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




Before EBEL , LUCERO , and HARTZ , Circuit Judges.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Pro se Plaintiff Barbara Suzanne Tyson is an inmate at the Dwight, Illinois,

Correctional Center. On December 28, 2001, Plaintiff filed in the District of

Colorado a complaint against Defendants, as well as an application to proceed in

forma pauperis. That same day, the court directed the clerk of the court to

commence a civil action, but also ordered that the complaint be dismissed if

Plaintiff did not cure a number of designated deficiencies in her pleadings within

30 days.

      Plaintiff submitted her amended pleadings on January 28, 2002. Her

attempt to cure the enumerated deficiencies was nearly successful, but her

submitted copy of her trust fund account statement was not certified by the proper

prison official. See 28 U.S.C. § 1915(a)(2) (requiring that a prisoner’s

application to proceed in forma pauperis in a civil action include “a certified copy

of the trust fund account statement (or institutional equivalent) for the prisoner

for the 6-month period immediately preceding the filing of the complaint or notice

of appeal, obtained from the appropriate official of each prison at which the

prisoner is or was confined”). Because Plaintiff failed to cure all the deficiencies


                                          -2-
listed in the December 28 order, the district court entered an order on February 7,

2002, dismissing, without prejudice, both her complaint and action.

      Plaintiff has applied to proceed in forma pauperis on appeal. The

application submitted to this court includes all documents required by 28 U.S.C.

§ 1915, including a properly certified copy of Plaintiff’s trust fund account

statement. Because her application is complete, we grant Plaintiff leave to

proceed in forma pauperis.

      The substance of Plaintiff’s appeal, however, must fail. She seeks reversal

of the district court dismissal of her complaint and action. But her failure to

comply in district court with the requirements of § 1915 justifies dismissal.

      Plaintiff seems to be confused about the meaning of “institutional

equivalent” in the phrase “certified copy of the trust fund account statement (or

institutional equivalent).” 28 U.S.C. § 1915(a)(2). The statute is not referring to

the institutional equivalent of a certification but to the institutional equivalent of a

trust fund account statement. For example, if the institution keeps track of a

prisoner’s funds by means of a document that is not called a “trust fund account

statement” but has the same function, the prisoner must submit a certified copy of

the document that is the institutional equivalent of a trust fund account statement.

Plaintiff’s pleadings, however, suggest that she thinks she has been submitting the

“institutional equivalent” of a certified copy. For example, in her Petition for


                                           -3-
Leave to Appeal, Plaintiff states that “she did obtain from prison authority an

institutional equivalent copy of the past 6 month of her trust fund account from

Amy Jensen at Dwight Correctional Center . . . .” In the district court, Plaintiff

filed an objection to the order of dismissal, stating that “the trust fund account

statement was printed to this Court and processed by Amy Jensen, Trust Fund

Accountant, at Dwight Correctional Center, and reflects an accurate statement for

the past 6 months and can be verified at [telephone number] by TRUST FUND

DEPARTMENT, which is the institutional equivalent.” Finally, in her first

attempted in forma pauperis application to this court, Plaintiff asserted that

             Plaintiff deposited on January 18, 2002 in the U.S. Mail to
             prison authority Beatrice Stanley her Prisoner’s Civil
             Rights Complaint and Prisoner’s Motion and Affidavit For
             Leave to Proceed Pursuant to 28 U.S.C. 1915 and attached
             an institutional equivalent 6 month trust fund account
             statement to be copied (13 additional) to satisfy and cure
             the deficiency order designated on December 28, 200[1] by
             Magistrate Judge Craig B. Shaffer.

Plaintiff has failed to understand that there is no substitute for a certified copy.

Whether Plaintiff submits a copy of the trust fund account statement or a copy of

the institutional equivalent of a trust fund account statement, either copy must be

certified.

       In the district court, Plaintiff submitted a copy of her trust fund account

statement. It failed to pass muster under § 1915(a)(2) because it was not certified.

The fact that Plaintiff presents a certified copy here does not cure her failure in the

                                           -4-
district court. Because the district court was presented with an incomplete in

forma pauperis application, we must affirm the dismissal of Plaintiff’s complaint

and action. We wish to make clear to Plaintiff that the district court denied her

original complaint and motion for in forma pauperis status without prejudice.

This means that she may refile her complaint and motion for in forma pauperis

status with the district court. If she does so, and provided she meets all the

procedural and jurisdictional requirements, the district court will then be in a

position to consider the claim on the merits.

      We GRANT Plaintiff leave to proceed in forma pauperis, and AFFIRM the

judgment of the district court.



                                                Entered for the Court


                                                Harris L Hartz
                                                Circuit Judge




                                          -5-